Citation Nr: 0827164	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right radius transverse impacted fracture.

2.  Entitlement to service connection for genital herpes.

3.  Entitlement to service connection for a left ear 
disability, to include hearing loss.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO in Newark, New Jersey, issued the veteran 
an August 2007 statement of the case (SOC) and April 2008 
supplemental statement of the case (SSOC), and therefore 
retains jurisdiction of the veteran's case.

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2008.  A transcript 
of the hearing is of record.

By a July 2008 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issue of service connection for left ear disability, to 
include hearing loss, has been re-characterized to comport to 
the evidence of record.

The issues of a rating in excess of 10 percent for the 
residuals of a right radius transverse impacted fracture and 
entitlement to service connection for genital herpes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a left ear disability, to include hearing loss.


CONCLUSION OF LAW

A left ear disability, to include hearing loss, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2006, and post-adjudication notice by 
letter dated in April 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed left ear disability, to 
include hearing loss.  VA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination, 
however, because there is no competent medical evidence that 
the claimed condition currently exists.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83  (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2007).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The RO attempted to obtain 
private medical records related to the veteran's claimed left 
ear disability, to include hearing loss, but could not do so 
because the veteran failed to return an Authorization and 
Consent to Release Information form.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a left ear 
disability, to include hearing loss.  At his June 2008 
hearing the veteran testified that while in service he 
discovered he had hearing loss in both ears and that 
following a painful ear-wax removal procedure of his left ear 
he never heard clearly again.  At the June 2008 hearing the 
veteran's representative testified that the veteran didn't 
really put in for hearing loss, but for damage to his ear.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records (SMRs) do not indicate an in-service 
procedure to the veteran's left ear.  However, the veteran 
testified credibly to having had a painful procedure to 
remove ear-wax on his left ear while in service.  The 
veteran's personnel records show that he had one year and 
eight months of foreign service, that he received the Korean 
Service Medal, and that his military occupational specialty 
(MOS) involved radar.  During the June 2008 hearing the 
veteran's representative testified that the veteran was a 
radioman in service.  Thus, exposure to acoustic trauma while 
in-service is conceded.  

However, there is no medical evidence of record indicating 
that the veteran has been diagnosed with, or treated for, any 
current conditions, including hearing loss, related to his 
left ear.  

Thus, regardless of the fact that the veteran had a painful 
left ear procedure or was exposed to acoustic trauma in 
service, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinkski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The veteran is competent to report the symptoms that he has 
experienced, but neither he nor his representative are 
competent to offer an opinion as to matters requiring medical 
expertise, such as a diagnosis of a disease or disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the veteran's lay assertions have been considered they 
do not outweigh the evidence of record, which does not show 
any current diagnosis of, or treatment for, a left ear 
disability, to include hearing loss.  See 38 C.F.R. § 3.385.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a left 
ear disability, to include hearing loss, is not warranted.  
Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left ear disability, 
to include hearing loss, is denied.


REMAND

The veteran seeks a rating in excess of 10 percent for 
residuals of a right radius transverse impacted fracture and 
service connection for genital herpes.

VA's duty to assist a claimant includes obtaining medical 
records and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c) (2007).

With regard to the claim for entitlement to a rating in 
excess of 10 percent for residuals of a right radius 
transverse impacted fracture, the veteran testified at his 
June 2008 hearing that his disability has worsened since his 
last VA examination (March 2007).  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
 VAOPGCPREC 11-95 (April 7, 1995).  Under these 
circumstances, the veteran should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected residuals of a right radius 
transverse impacted fracture disability on appeal.   See 38 
C.F.R. § 3.159(c)(4).

With regard to the claim for entitlement to service 
connection for genital herpes, at his June 2008 hearing the 
veteran testified that in early 2007 he was prescribed 
medications at the VA Medical Center in East Orange 
specifically for genital herpes.

The veteran testified that he was diagnosed with non-specific 
lesions on his genitals during service.  The veteran also 
testified that when he was examined by a physician for a 
venereal disease in service it was from a distance of 3-5 
feet.  The Board finds this testimony concerning the 
physician's distance from the veteran during his in-service 
examination to be credible.  SMRs dated in October 1955 note 
the veteran had a white mucous discharge from his penis, and 
that the veteran's January 1956 discharge examination notes a 
diagnosis of V.D., gonorrhea.  

The Board observes that although the record does contain VA 
medical records from the East Orange medical center from 
April to November 2007, it is unclear whether the VA has 
sought to obtain VA medical records from January to April 
2007, which is the time period in which the veteran testified 
he was diagnosed with genital herpes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination for the purpose of determining 
the current severity of the veteran's 
service-connected residuals of a right 
radius transverse impacted fracture 
disability.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  A rationale for all medical 
opinions must be provided. 

2.  Obtain medical records from the East 
Orange VA Medical Center from the period 
of April 2006 to April 2007.  Note 
negative responses.  

Obtain and associate all available recent 
VA and private medical records concerning 
treatment for genital herpes received by 
the veteran not already associated with 
the claim file.  Note negative responses.  

Following the completion of the above, if, 
and only if the medical records indicate a 
diagnosis of genital herpes schedule the 
veteran for a VA examination to determine 
whether it is at least as likely as not 
that the veteran's genital herpes 
disability had its onset in, or is 
otherwise related to, service.  A complete 
rationale must be provided for any opinion 
expressed.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  Specifically, the examiner should 
note the January 1956 discharge 
examination report and the October 1955 
SMR.  The examiner should also note the 
veteran's credible testimony regarding the 
distance of the physician during his in-
service examination for venereal disease.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


